  Case 17-37404         Doc 68     Filed 11/02/18 Entered 11/02/18 14:30:44              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-37404
         KIMBERLY DENISE BOWEN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/18/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/12/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-37404        Doc 68        Filed 11/02/18 Entered 11/02/18 14:30:44                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $5,400.00
       Less amount refunded to debtor                             $328.00

NET RECEIPTS:                                                                                       $5,072.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $225.00
    Other                                                                     $40.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,265.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AT&T SERVICES INC                 Unsecured         623.00        622.55           622.55           0.00       0.00
Big Valley Financial              Unsecured         300.00           NA               NA            0.00       0.00
CHASE BANK                        Unsecured         902.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,200.00       1,296.80         1,296.80           0.00       0.00
DEPT STORES NATL BANK             Unsecured         310.00        438.52           438.52           0.00       0.00
FREEDOM MORTGAGE CORP             Secured              NA     14,513.81              0.00           0.00       0.00
FREEDOM MORTGAGE CORP             Secured      138,790.00    129,244.29              0.00           0.00       0.00
GREAT AMERICAN FINANCE            Unsecured         254.15           NA               NA            0.00       0.00
GREAT AMERICAN FINANCE            Secured           471.00        725.15           725.15           0.00       0.00
GREAT AMERICAN FINANCE            Unsecured         832.00           NA               NA            0.00       0.00
HOT PAYDAY LOAN                   Unsecured         448.00           NA               NA            0.00       0.00
ILLINOIS LENDING CORP             Unsecured      1,000.00       1,512.34         1,512.34           0.00       0.00
KAY JEWELERS                      Unsecured           0.00           NA               NA            0.00       0.00
LAURELS OF WILLOW HILL OFFICE     Unsecured         660.00           NA               NA            0.00       0.00
MIDLAND FUNDING                   Unsecured      2,190.00       2,349.75         2,349.75           0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured           0.00           NA               NA            0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         149.00        262.40           262.40           0.00       0.00
SOUTHWEST AIRLINES EFC            Unsecured          25.00         84.78            84.78           0.00       0.00
SOUTHWEST AIRLINES EFC            Unsecured         897.00           NA               NA            0.00       0.00
SOUTHWEST AIRLINES EFC            Unsecured      2,000.00            NA               NA            0.00       0.00
SOUTHWEST AIRLINES EFC            Secured        7,800.00       7,825.00         7,825.00        807.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured      1,100.00            NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00    14,688.94        14,688.94            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      4,934.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      9,399.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-37404         Doc 68      Filed 11/02/18 Entered 11/02/18 14:30:44                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $7,825.00            $807.00              $0.00
       All Other Secured                                    $725.15              $0.00              $0.00
 TOTAL SECURED:                                           $8,550.15            $807.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,256.08                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,265.00
         Disbursements to Creditors                               $807.00

TOTAL DISBURSEMENTS :                                                                        $5,072.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
